Case: 4:15-cr-00404-HEA-NAB Doc. #: 2476 Filed: 12/20/19 Page: 1 of 5 PageID #:
                                    12644


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )       No. S5-4:15 CR 404 (3) HEA (NAB)
       vs.                                     )
                                               )       This is a Capital Case
ANTHONY JORDAN,                                )
                                               )
                       Defendant.              )

 REPLY TO GOVERNMENT’S RESPONSE IN SUPPORT OF MOTION TO DISMISS
  COUNTS ONE AND THIRTEEN OF THE FIFTH SUPERCEDING INDICTMENT
         OR IN THE ALTERNATIVE FOR A BILL OF PARTICULARS

       This issue presented to this Court is whether a barebones assertion that a defendant

violated a statute over thirteen and a half year period by simply restating the elements of the

offense is sufficient to enable a person to prepare for trial and avoid or minimize surprise at trial.

The vast nature of the time period covered by Count 1 and the vague nature of Count 13,

establish that these counts of the indictment should be dismissed, or in the alternative a bill of

particulars should be ordered.

       As stated in the initial filing, the Eighth Circuit has recognized that situations exist where

an indictment, which simply sets forth the elements of the offense charged, is insufficient. See

United States v. Dolan, 120 F.3d 856, 866 (8th Cir. 1997) (holding that “[w]here the plain

language of an indictment fails to alert a defendant of the ‘precise nature of the government’s

allegations,’ a bill of particulars can cure the deficiencies in the indictment’s form”); see also

Will v. United States, 389 U.S. 90, 101 (1967) (holding that the defendant required identification

of the times, places and persons present in order to prepare his defense). An indictment “‘must
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2476 Filed: 12/20/19 Page: 2 of 5 PageID #:
                                    12645


be accompanied with such a statement of the facts and circumstances as will inform the accused

of the specific offense, coming under the general description, with which he is charged.’” See

Hamling v. United States, 418 U.S. 87, 117-18 (1974) (internal citations omitted).

       Mr. Jordan is obviously on notice that he is generally charged with being involved in a

drug conspiracy (Count 1) and possessing weapons in furtherance of a drug trafficking offense

(Count 13), but this general notice does nothing to inform him of the acts he is alleged to have

committed in furtherance of the conspiracy. This is not a situation where Mr. Jordan is charged

with having committed either of the offenses charged in Count 1 within a small window of time,

nor those charged in Count 13 with respect to dates on which he is alleged to have committed

any of the acts alleged in Counts 2 through 12.

       In rebuttal, the Government argues that tracking the statute’s elements is sufficient.

While this may be true in the instance where a defendant is charged with having violated a

statute on one particular date, the same cannot be said where the allegation involves over a

decade of time. The Government also contends that the defense is on notice as to the nature of

the allegations because controlled substances seizure reports pertaining to others have been

provided in discovery. In support of this argument, the Government attached to its response

discovery acknowledgement sheets which inventory the discovery provided to date.

       The arguments advanced by Mr. Jordan are not meant to create blanket requirements for

all prosecutions of the charged offenses. Rather, the arguments reflect very unique situations

which exist in this case based on the four corners of the indictment. In this case, neither a listing

of the elements of the offense nor details of how others may have committed drug offenses

covered by the timespan contained in the indictment are sufficient to comport with notice
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2476 Filed: 12/20/19 Page: 3 of 5 PageID #:
                                    12646


requirements. Absent a specific connection to Mr. Jordan either through additional discovery or

a Bill of Particulars, the defense would be left awaiting clarity through testimony at trial.

       The defense has submitted a lengthy and detailed request for additional discovery to the

Government. See United States v. Anthony Jordan, Criminal Number 15-404 at docket number

2465 (Request for Discovery). At the hearing held on December 13, 2019, in connection with

other motions previously filed, the Government acknowledged receipt of this request. Assuming

the Government does not produce the discovery requested by the defense, the Court should order

a Bill of Particulars to remedy the lack of notice created by the indictment as filed by the

Government.

       WHEREFORE, Mr. Jordan respectfully requests that this Court dismiss Counts 1 and 13

of the Fifth Superseding Indictment or In The Alternative Order a Bill of Particulars.

Furthermore, this Court should order the Government to provide the defendant with discovery as

to these counts pursuant to Fed. R .Crim. P. 16.

                                                       Respectfully submitted,

/s/ J. William Lucco                                   /s/ Michael J. Gorla
J. William Lucco, #01701835IL                          Michael J. Gorla, #26399MO
Lucco, Brown, Threlkeld & Dawson, LLP                  555 Washington Avenue, Suite 600
224 St. Louis Street                                   St. Louis, Missouri 63101
Edwardsville, Illinois 62025                           (314) 621-1617
(618) 656-2321                                         (314) 621-7448 - Facsimile
(618) 656-2363 - Facsimile                             Email: mjgorla@msn.com
Email: blucco@lbtlaw.com

/s/ Maria A. Pedraza                                   /s/James J. McHugh, Jr.
Maria A. Pedraza, #317458PA                            James J. McHugh, Jr., #48308PA
Federal Community Defender for the                     Federal Community Defender for the
Eastern District of Pennsylvania                       Eastern District of Pennsylvania
601 Walnut Street, Suite 540W                          601 Walnut Street, Suite 540W
Philadelphia, PA 19106                                 Philadelphia, PA 19106
(215) 928-1100                                         (215) 928-1100
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2476 Filed: 12/20/19 Page: 4 of 5 PageID #:
                                    12647


(215) 928-1112 Facsimile                  (215) 928-1112 Facsimile
Email: maria_pedraza@fd.org               Email: james_mchugh@fd.org

/s/Hunter S. Labovitz
Hunter S. Labovitz, #204760PA
Federal Community Defender for the
Eastern District of Pennsylvania
601 Walnut Street, Suite 540W
Philadelphia, PA 19106
(215) 928-1100
(215) 928-1112 Facsimile
Email: hunter_s_labovitz@fd.org

Counsel for Defendant Anthony Jordan
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2476 Filed: 12/20/19 Page: 5 of 5 PageID #:
                                    12648


                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon the

following: Mr. Michael A. Reilly, Mr. Thomas S. Rea, Ms. Erin Granger, and Ms. Sonia

Jimenez, Assistant United States Attorneys, 111 South 10th Street, 20th Floor, St. Louis, Missouri

63102.


                                               /s/ Michael J. Gorla
                                               /s/ J. William Lucco
                                               /s/ Maria A. Pedraza
                                               /s/ James J. McHugh, Jr.
                                               /s/ Hunter S. Labovitz
                                               Attorneys for Anthony Jordan
